Title: To John Adams from Edmé Jacques Genet, 25 February 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       Versailles feby. 25. 1780
      
      Je ne manquerai point de rendre compte a monseigneur le Comte de Vergennes de la lettre dont vous venés de m’honorer.
      Je vais écrire aussi à Ostende pour qu’on vous fasse venir Sous mon couvert deux gazettes les plus renommées dans chaque parti. Suivant moi c’est dans celui de l’Opposition le General advertiser imprimé par W. Parker—et dans celui du Ministere le Morning post. Ce sont les deux que je demanderai et je vous les ferai passer régulierement. En attendant je vous en prêterai des miennes quand je le pourrai. Je joins ici le general advertiser du 17. Vous me le renverrés à votre loisir. Je vous ferai connoitre les votres quand ils viendront pour qu’ils vous restent.
      Oserois je vous demander des nouvelles de Mr. votre fils, et S’il est revenu avec vous. Le mien part dans huit jours pour l’allemagne. Je vous prie de faire agréer mes hommages à Mr. Francis Dana.
      Vous êtes vous Souvenu de moi pour les nouvelles constitutions que je n’avois pas pû me procurer. Si vous n’avés pas eu le terns de les recueillir, etant resté fort peu en Amérique, cela vous est encore possible par vos amis et je vous en Serai obligé.
      J’ai l’honeur d’etre avec un inviolable attachement Monsieur Votre très humble et très obéissant serviteur
      
       Genet
      
     